department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date employer id number contact person id number contact telephone number contact fax number vil ‘ department of the treasury internal_revenue_service p o box irs cincinnati oh legend b date c state d conference e political ideology f political_party g date h individual j individual k individual l individual m political_party r individual s state t individual dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test of sec_501 of the internal_revenue_code no for the reasons explained below do you meet the operational_test of sec_501 of the internal_revenue_code no for the reasons explained below in the state of c your articles of incorporation state you were formed as a facts you were formed in b public benefit corporation your by-laws indicate that general purpose is to create symposiums as a national educational convention of e thinkers statesmen and opinion leaders specifically you will hold the first symposium called d in g and additional symposiums will be organized either annually or as approved by your board while no board members were listed on page of form_1023 meeting minutes submitted showed h as president j as vice president k as secretary along with five other individuals as additional directors committee members in planning for d you contracted with a hotel resort in c as the event’s location you submitted a contract with the resort stipulating the responsibility for utilizing at least rooms over the course of the four day event if this commitment could not be met you would be responsible for related damages to the hotel resulting in pre-arranged payments to be made by you for room attrition further the contract stipulated damages for cancellation based as a percentage of the room revenue not accrued a flyer for d stated in recent years the debate has become more intense as politicians on one side of the political spectrum have pushed massive new federal programs at the expense of the state as the election looms this is an opportunity to offer a platform to key e leaders in state and national government to share their views with those assembled your further goal was to have people in attendance prepare a set of documents reflecting their perspective which will then be shared with political leaders as the election season unfolds additional documents outlining your purposes indicated d would immediately precede the all-important c presidential primary so you expected a showing at d by many of the f presidential candidates you submitted a copy of the proposed agenda schedule for d this agenda includes a listing of over current and former politicians judges policy experts and individuals with current or former experience in prominent political positions of all the individuals listed who were invited and or confirmed to attend d all were apparently affiliated with the f political_party and some were in current campaigns for political offices further the agenda listed a meet the candidates special event scheduled you did not however indicate who would be available at this session the session would be available to attendees paying an additional fee you submitted seven months of meeting minutes from prior to your incorporation through a week before d was scheduled to begin the majority of the documentation outlines your plans for soliciting volunteers for d marketing publicizing d the actual topics sessions scheduled for d budgeting and web presence however the remainder of your minutes addressed who you wanted to attend this event in terms of speakers many of these potential speakers were current positioned politicians and contacting committing them to attend d required multiple contacts scheduling and networking you also noted a lack of the ability to raise funds until a list of speakers was compiled and shared with donors among the strategies used were contacting statewide f party and relative committee group chairs keeping the chair of the f party of c up to date obtaining a list of f staffers in congress and inviting them to attend having h look for every f party group within the counties of c and send them notice then proceeding with the same plan for other bordering states directly contacting other prominent f group leaders coordinating events with local county f fundraising committees meeting with the heads of local college and high school f groups meeting with the chair of the f party of c who would in turn contact other state f chair members also within your minutes you have a trying to get list of individuals to attend including at least five well known positioned politicians you go on over the course of planning to continually reference various politicians in federal state and local positions all with apparent affiliations to the f party for example getting r f senator from s should be a focus ask senator l if they have contacted r’ and you tried many different ways to get t former f vice presidential candidate we should invite the attorney_general of c f party you also noted at one point that it would be one individual's job to contact the candidates you did not indicate why these particular individuals were being mentioned and or contacted for invitation however all appear to share the same political_party of f you indicated d would need to be cancelled in one of your meetings about a month prior to the event you had noted your cash position was not strong your credit was disapproved by the resort and ticket sales were low in contacting the resort you noted essentially the lack of interest in the event to meet room requirements you planned for steps to refund tickets that had been sold and paying needed accounts j asked in a meeting if we were going to try to do this next year one of your board members responded by stating it would be hard to convince people another time - everyone would think about it you also went on to note that you would need to have the c completed so that donations are tax deductible in later correspondence you indicated the intent to hold one or more symposiums in the future however you were not able to submit any further details on operations or meetings that had been conducted since the cancellation of d all efforts appear to have been suspended from the cancellation up until currently and you stated you were not resurrected you restated your mission to - be providing an educational forum to assist citizens in becoming more effective advocates focusing on the constitution and founding principles policy economy education health and values you also reiterated that d was not a candidate forum nor one for influencing attendees to vote for against any political_party or candidate while there were elected officials and some candidates invited to speak it would only be for an educational purpose symposiums would not be political fundraising events you submitted financial data for only one year citing that in subsequent years you had no data or budgets due to suspended operations expenses were related mainly to event costs insurance and event refunds law sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in sec_501 and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1 c -1 c i of the regulations state that an organization is not operated exclusively for one or more exempt purposes if it is an action_organization sec_1_501_c_3_-1 of the regulations defines an action_organization as an organization that participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office the term candidate for public_office is defined as an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local the regulations further provide that activities that constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written statements or the making of oral statements on behalf of or in opposition to such a candidate sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests revenue ruing 1974_2_cb_161 states that an organization exempt under sec_501 of the code operating a broadcasting station presenting religious educational and public interest programs is not participating in political campaigns on behalf of public candidates in violation of the provisions of that section by providing reasonable air time equally available to all legally qualified candidates for election to public_office in compliance with sec_312 of the federal communications act of as amended and endorsing no candidate or viewpoint revrul_2007_41 i r b and it sec_21 situations state that organizations that are exempt from income_tax under sec_501 of the internal_revenue_code as organizations described in sec_501 may not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 organizations are permitted to conduct certain voter education activities including the presentation of public forums and the publication of voter education guides if they are carried out in a non-partisan manner providing a forum for candidates is not in and of itself prohibited political activity however a forum for candidates could be operated in a manner that would show a bias or preference for or against a particular candidate in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite application of law you are not as described in code sec_501 because you are not organized and operated exclusively for charitable and educational_purposes you fail both the organizational and operational tests you fail the organizational provisions of sec_1_501_c_3_-1 of the regulations your articles of incorporation do not limit your purposes to one or more exempt purposes you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because you fail the operational_test per sec_1_501_c_3_-1 of the regulations more than an insubstantial part of your activities are devoted to a non-exempt purpose that of political campaign intervention you engage in substantial non-exempt activities similar to those of an action_organization in determining when an organization has conducted political campaign intervention the focus is not on the viewpoint or position but rather the purposes and activities of the organization in communicating or advancing its viewpoints political campaign intervention includes any and all activities that favor or oppose one or more candidates for public_office the prohibition extends beyond candidate endorsements allowing a candidate to use an organization’s assets or facilities also constitutes political campaign intervention if other candidates are not given an equivalent opportunity you have invited candidates of only one political_party f to participate in a forum as speakers some of these speakers are themselves candidates for office while inviting candidates to participate is not in itself campaign intervention inviting only one particular party of candidates is there is no evidence in your application that you have attempted to contact invite or allow to participate in your symposium anyone from any party outside of f additionally you have submitted no future plans for activities or budgets for funding those activities you've indicated you are suspended without resurrection while you have indicated the intent to conduct future symposiums you have not detailed how these would be any different from d allowing for a determination to be made that these would meet qualifications for c exemption because you have conducted no activities after cancelling d this demonstrates you are not operated for c purposes and fail the operational_test you are described in sec_1_501_c_3_-1 of the regulations in that you spend a substantial amount of time and resources devoted to activities that are typical of an action_organization sec_1_501_c_3_-1 of the regulations defines an action_organization as one that plans to office in determining if your activities constitute political campaign intervention we considered whether you are distinguishing a candidate excluding a candidate or lacking neutrality in allowing candidates to participate your intent was to hold a symposium inviting only f candidates or current positioned f politicians promote those speakers through the symposium and do so at a time prominent during a campaign season before a presidential primary in focusing on only one political_party you lack neutrality exclude candidates and distinguish those focused at your event even though d was eventually cancelled your only activity since formation had been planning d this clearly shows your purpose was to support and further the interests of candidates of the f party participate and intervene in political campaigns on behalf of or in opposition to candidates for public you are not like the organization described in revrul_74_574 you do not provide equal time to all candidates you only provide time to candidates who are from the f party you are similar to certain organizations described in revrul_2007_41 certain aspects are weighed in determining campaign intervention as evidenced within the ruling while you are providing a neutral location for your event there is limited availability due to the need to book rooms at the event and travel there is an incentive for speakers to attend as they are receiving comps - free rooms meals and transportation as well as publicity for speaking at an event preceding a presidential primary which is another factor timing in determining campaign intervention d was scheduled to lead into the c presidential primary another factor is determining if those invited to attend are candidates while you have not made clear on your agenda schedule if those listed were campaigning for any position at that time you continually refer to them as candidates you scheduled a meet and greet session with candidates during d and that d is a place to hear candidates further other facts indicating political campaign intervention is not providing an equal opportunity for all candidates for the same office to appear you are only inviting speakers from one political_party - f while you have indicated that your purpose is not to provide support or opposition to any candidate or provide a platform for political fundraising all other factors considered demonstrate your planning for and actions taken prior to d as well as d itself are activities supporting the purpose of campaign intervention - as stated in better business bureau of washington v us a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code although your symposiums may have some educational value you have more than an insubstantial amount of non-exempt purposes primarily campaign intervention the presence of this single non-exempt purpose precludes exemption under sec_501 you do not meet the provisions of sec_1_501_c_3_-1 of the regulations you are operating for the benefit of the f party in order to confer the benefits of tax exemption under sec_501 for example you only invited candidates from the f party and promoted yourself to individuals affiliated with f party your meeting minutes demonstrate the priority to recruit prominent members of the f party coupled with the timing of f and no data to indicate any individuals of the same positions or public prominence were even discussed from the other major representative political_party m nor extended any invitations to participate at d it is clear your purpose is to support f candidates this constitutes a private benefit to those candidates and thereby serves private rather than public interests you are like the organization in american campaign academy v commissioner who could not establish that it operated on a nonpartisan basis the organization in that ruling was found to be using its educational activities to benefit one party's candidates similarly you were planning to use d to benefit f party candidates this is evident though the event planning in extending invitations to only those affiliated with the f party the organization in that ruling was found to have an affiliation to one political_party your meeting minutes provide numerous examples of networking with those affiliated with the f party be it locally statewide or even nationally d was structured and set for a time to specifically serve and benefit the candidates of one party f as a result by conferring this benefit to those invited to speak you serve the private interests of those individuals and of the f party more than incidentally conclusion you do not qualify for exemption under sec_501 of the internal_revenue_code because you do not meet the organizational or operational tests further you are operating as an action_organization and providing substantial private benefit to one particular political_party therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication
